DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed 06/12/2019 and the IDS filed 06/12/2019.

Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, “filling at least one chemical pouch with at least one of sodium chlorite, an acid, and a stabilizer” requires the chemical pouch to be filled with sodium chlorite or an acid or a stabilizer or a combination of sodium chlorite/acid/stabilizer.  However, “the stabilizer provided to inhibit reaction between the 
Considering claim 13, “the chemical pouch housing at least one of sodium chlorite, an acid, and a stabilizer” requires the chemical pouch to house sodium chlorite or an acid or a stabilizer or a combination of sodium chlorite/acid/stabilizer.  In addition, “wherein introduction of at least one of water and the contents of the liquid-impermeable pouch to the at least sodium chlorite, acid, and stabilizer” requires only one of sodium chlorite, acid, or stabilizer to be present.  However, it is unclear as to how chlorine dioxide forms if only one of sodium chlorite, acid, or stabilizer is present.
There is also a lack of antecedent basis for “the contents of the liquid-impermeable pouch”.  The claim requires “a water-impermeable cup” and “a chemical pouch…comprising a water-permeable outer wall”.  The apparatus does not comprise a liquid-impermeable pouch.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-9 of U.S. Patent No. 10358347 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because “the stabilizer provided to inhibit reaction between the sodium chlorite and acid” is equivalent to “the stabilizer provided as a buffer between the sodium chlorite and acid” of U.S. Patent No. 10358347 B1.  
The method of manufacturing of the portable chlorine dioxide in claims 1-3, and 8 of U.S. Patent No. 10358347 B1 would result in the apparatus for generating chlorine dioxide of instant claims 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734